DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2020, 04/16/2021, 11/16/2021, and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 08/10/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cierna et al. (US 20170099556 A1).

Regarding claims 1, 13, and 14, Cierna teaches:
“An information processing method implemented by a processor using voice information based on sound output by a sound outputter” (par. 0057; ‘An audio capture device 212 can be operable with the one or more processors 203. The audio capture device 212 can include one or more microphones to receive voice input, voice commands, ambient audio noise in the event of an emergency, and other audio input.’), the method comprising:
“receiving, from each of a plurality of terminal apparatuses, a piece of voice information indicative of the sound that is output by the sound outputter and received by each of the plurality of terminal apparatuses” (par. 0094; ‘From this information, the server complex 1000 can receive noise index information or ambient audible signal information from the mobile communication devices 1002,1003,1004,1005,1006,1007.’;; par. 0095; ‘In one or more embodiments, the information received at step 1101 can include one or more noise indices each comprising a function of ambient audio signals of an environment about the one or more electronic devices, respectively, and at least some speech identified from the ambient audio signals.’); and
“storing, in a storage device, the respective piece of voice information received from each of the plurality of terminal apparatuses” (par. 0084; ‘The one or more 

Regarding claim 2 (dep. on claim 1), Cierna further teaches:
“generating provision information from at least two pieces of voice information from among the pieces of voice information stored in the storage device” (par. 0038; ‘Accordingly, in one or more embodiments the noise index can be a function of length, intelligibility, loudness of the spoken interaction, as well as the speaker variability in it.’); and
“transmitting the provision information to a terminal apparatus” (par. 0060; ‘Where the noise index exceeds a predefined criterion, the one or more processors 203 execute a communication operation on one or more of the user interface 205 or the communication circuit 206. Illustrating by example, in one embodiment the one or more processors 203 can send, with the communication circuit 206, a “reminder” text message to a remote electronic device belonging to a repetitive speaker or to a loud persistent speaker.’).

Regarding claim 3 (dep. on claim 2), Cierna further teaches:
“wherein the transmitting of the provision information transmits the provision information to at least one of the plurality of terminal apparatuses” (par. 0060; ‘Where the noise index exceeds a predefined criterion, the one or more processors 203 execute a communication operation on one or more of the user interface 205 or the communication circuit 206. Illustrating by example, in one embodiment the one or more 

Regarding claim 4 (dep. on claim 2), Cierna further teaches:
“wherein the provision information is generated based on contents of sounds included in the at least two pieces of voice information” (par. 0071; ‘Accordingly, in one embodiment at step 307 the method calculates a noise index that is a function of duration 319, speaker intelligibility measurement 316, and sound loudness level 318 of detected spoken interactions, as well as the speaker variability measurement 315 occurring in the same.’).

Regarding claim 5 (dep. on claim 2), Cierna further teaches:
“the output sound further includes at least situation information” (par. 0080; ‘However this time, his loud discussion 702 turns out to be a fight with his girlfriend, again being handled over speakerphone.’), and the method further comprises:
“receiving, from each of the plurality of terminal apparatuses, a piece of situation information indicative of a situation in which the output sound is received at each of the plurality of terminal apparatuses” (par. 0080; ‘However this time, his loud discussion 702 turns out to be a fight with his girlfriend, again being handled over speakerphone.’);
“storing, in the storage device, the respective piece of situation information received from each of the plurality of terminal apparatuses in association with the corresponding piece of voice information” (par. 0084; ‘At step 802, the one or more 
“generating the provision information, using at least two pieces of voice information associated with a piece of situation information indicative of a specific situation from among the pieces of situation information respectively received from the plurality of terminal apparatuses” (par. 0080; ‘In this example, the electronic message 601 includes content 701 that is a function of frequency, namely, “This is the 10.sup.th time this week you've been notified.”’).

Regarding claim 6 (dep. on claim 5), Cierna further teaches:
“each of the pieces of situation information includes a piece of position information indicating, as a status, a position where a corresponding one of the plurality of terminal apparatuses is located when receiving the output sound” (par. 0084; ‘At step 802, the one or more processors (203) store the location of the electronic device (200). The one or more processors (203 can also store at step 803 the noise index at the location in the one or more memory devices. In one embodiment, this information is stored in a map of a plurality of locations with each location having associated therewith with a corresponding noise index.’), and
“the at least two pieces of voice information are associated with a piece of position information indicative of a specific position among the pieces of position 

Regarding claim 7 (dep. on claim 6), Cierna further teaches:
“wherein the generating of the provision information generates information related to the specific position as the provision information when the number of the pieces of voice information associated with the piece of position information indicative of the specific position exceeds a predetermined threshold” (par. 0080; ‘In this example, the electronic message 601 includes content 701 that is a function of frequency, namely, “This is the 10.sup.th time this week you've been notified.” The electronic message 601 also includes a request 501 that person 111 be quieter, stating, “Be Quiet.” Further, frustrated to no end, the electronic message 601 warns that a copy of this message is being sent to the supervisor of person 111.’).

Regarding claim 8 (dep. on claim 5), Cierna further teaches:
“each of the pieces of situation information includes a piece of time information indicating, as the situation, a time at which the output sound is received, and the at least two pieces of voice information are associated with a piece of time information indicative of a specific time among the pieces of time information respectively received from the 

Regarding claim 9 (dep. on claim 8), Cierna further teaches:
“classifying the pieces of voice information into a plurality of time periods using the pieces of time information respectively associated with the pieces of voice information, wherein the generating of the provision information generates the provision information based on the number of pieces of voice information for at least one of the time periods” (par. 0038; ‘The noise index calculations can be instantaneous, or alternatively can be averaged to provide a summary report for a given period of time, e.g., a day or a week.’).

Regarding claim 12 (dep. on claim 1), Cierna further teaches:
“wherein the receiving, from each of the plurality of terminal apparatuses, of the respective piece of voice information receives the respective piece of voice information generated by each of the plurality of terminal apparatuses from the output sound” (par. 0094; ‘From this information, the server complex 1000 can receive noise index information or ambient audible signal information from the mobile communication devices 1002,1003,1004,1005,1006,1007.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cierna in view of Jones et al. (US 20150056961 A1).

Regarding claim 10 (dep. on claim 1), Cierna does not expressly teach:
“receiving, from each of the plurality of terminal apparatuses, a piece of language information indicative of a language set in each of the plurality of terminal apparatuses”; and
“storing, in the storage device, the piece of language information received from each of the plurality of terminal apparatuses in association with the corresponding piece of voice information.”
Jones teaches:
“receiving, from each of the plurality of terminal apparatuses, a piece of language information indicative of a language set in each of the plurality of terminal apparatuses” (par. 0012; ‘When the native language of a mobile device differs from a default language used by the public address system, the content of the message can be translated to the native language.’); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the devices taught by Cierna by incorporating the device language information taught by Jones in order to provide dynamically-translated public address system announcements to mobile devices. (Jones: par. 0001)

Regarding claim 11 (dep. on claim 10), the combination of Cierna in view of Jones further teaches:
“classifying the pieces of voice information into a plurality of languages using the pieces of language information respectively associated with the pieces of voice information” (Jones: par. 0044; ‘Thus, the wireless communications messages 260 generated and transmitted by the message handler 244 can include PA messages 262 in the default language and PA messages 264 in the native languages 215 of the mobile devices 210 in the geographic area 202.’),
“wherein the generating of the provision information generates the provision information indicative of a language that has a greatest number of the pieces of voice information from among the plurality of languages, as a result of the classification” (Jones: par. 0044; ‘Thus, the wireless communications messages 260 generated and transmitted by the message handler 244 can include PA messages 262 in the default 

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658